UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SAJU VARGHESE,

                           Plaintiff,
             - against -                                             ORDER

JP MORGAN CHASE & CO. et al.,                                  14 Civ. 1718 (PGG)

                           Defendants.

LEROY TAYLOR, III et al., individually
and on behalf of all others similarly situated,
as Class/Collective representatives,

                           Plaintiffs,
             - against –
                                                               15 Civ. 3023 (PGG)
JP MORGAN CHASE & CO. et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               After the settlement of the above-captioned cases, a dispute arose between

Plaintiffs’ counsel Shavitz Law Group and Karl J. Stoecker regarding the splitting of the

attorneys’ fee award in these cases. (14 Civ. 1718 (Dkt. Nos. 158-161, 163-164, 166-

167)) On December 23, 2019, this Court issued an order directing counsel to disclose

whether they had ever entered into an agreement of any sort as to how an attorneys’ fee

award in the above-captioned cases would be divided. (14 Civ. 1718 (Dkt. No. 168))

Both counsel responded that they had no such agreement, either written or oral. (14 Civ.

1718 (Dkt. Nos. 169, 170))

               In granting an award of attorneys’ fees, this Court accepted Plaintiffs’

counsel’s representations regarding the hours billed in these matters. (Apr. 22, 2019 Tr.

at 17:1-5, 14 Civ. 1718 (Dkt. No. 156)) To the extent that Shavitz Law Group now

argues that this Court should disregard those representations, this Court will not do so.
Accordingly, it is hereby ORDERED that the fee award will be split as set forth in Mr.

Stoecker’s November 19, 2019 letter. (14 Civ. 1718 (Dkt. No. 166))

              The Clerk of Court is directed to terminate the motions (14 Civ. 1718

(Dkt. Nos. 160, 166); 15 Civ. 3023 (Dkt. Nos. 134, 141)).

Dated: New York, New York
       January 7, 2020
